Citation Nr: 1829475	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  16-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alexandra Jackson, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes the Veteran was scheduled for a video conference hearing at the RO in February 2018.  The record reflects this hearing was cancelled by the Veteran; therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  This requires referral for consideration of TDIU on an extra-schedular basis in all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

Here, the Veteran does not meet the schedular percentage requirements for TDIU; his service-connected tension headaches are rated as 50 percent disabling and his service-connected scalp scar is rated as noncompensable.  See 38 C.F.R. § 4.16(a) (requiring a single service-connected disability ratable at 60 percent or more; or two or more disabilities with a combined rating of 70 percent or more, provided at least one disability is ratable at 40 percent or more).  However, the most recent VA examination report in July 2015 reveals the Veteran's service-connected tension headaches have a significant impact on his ability to engage in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The July 2015 VA examiner noted the Veteran would have to stop working for ten minutes every hour to tilt his head back in a chair to relieve headache symptoms and would also have to periodically miss periods of work of one week or more due to the severity of his headaches.  The Veteran has also recently submitted a report from a vocational expert that indicates he is not employable.  These findings suggest marked interference with employment, which makes referral for consideration of TDIU on an extra-schedular basis necessary.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the issue of entitlement to TDIU to the Director, Compensation Service, for adjudication in accordance with 38 C.F.R. § 4.16(b).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

